Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 22, drawn to a denture base.
Group II, claim(s) 6-9, drawn to method of manufacturing a denture base.
Group III, claim(s) 10-14 and 18, drawn to an artificial tooth.
Group IV, claim(s) 19-21, drawn to method of manufacturing an artificial tooth.
 Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a denture base, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trampe (US 3987546).  Regarding the shared technical features, Trampe discloses a denture base (Figure 1, 12; Column 3, Lines 11-15) compromising: a base portion 12; a socket that is demarcated by a step portion from a gingival area 21 of the base portion and to which an artificial tooth 14 is to be attached; and interdental papilla areas (Seen in figure 1) of the gingival area, which are .
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of an artificial tooth, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sillard (US 5503557).  Regarding the shared technical feature, Sillard discloses artificial tooth 24 comprising: a basal surface (figure 1), which is to be adhered to a socket of a denture base (via 36), having a valley- shaped basal surface apex portion interconnecting both ends of the artificial tooth along a tooth row and is configured by a surface that is concave overall when an occlusal surface of the artificial tooth is facing upward (figure 1); and each of a labial-side surface and a lingual-side surface being formed as a continuous surface whose lower end edge is visible even after the artificial tooth is attached to the socket (figure 1, on 26). 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an artificial tooth, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trampe.  s wherein the denture base comprises: a base portion 12; a socket that is demarcated by a step portion from a gingival area 21 of the base portion and to which an artificial tooth 14 is to be attached; and interdental papilla areas (Seen in figure 1) of the gingival area, which are positioned at both ends of the socket along a tooth row and which correspond to interdental papillae between adjacent teeth, wherein, in a state in which the socket is facing upward: Patent Attorney Docket No. a basal surface of the socket has a ridge-shaped socket apex portion interconnecting the interdental papilla areas at both ends and is configured by a surface that is convex overall (figure 1), a peripheral area of the basal surface is in mutually continuous abutment with the step portion 25, and the socket apex portion is positioned substantially as high as, or higher than, apex portions of the interdental papilla areas that are seen from a labial side in a state in which the artificial tooth is attached to the socket (seen in figure 4). Therefore, the shared technical feature of an artificial tooth and denture base is not a special feature as it does not contribute over the prior art, as such groups of inventions lack unity of invention.
Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772